13-2991
         Whethers v. Nassau Health Care Corporation



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       18th day of September, two thousand fourteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   CHRISTOPHER F. DRONEY,
 8                         Circuit Judges,
 9                   LEWIS A. KAPLAN,*
10                         District Judge.
11       ___________________________________________
12
13       Doreen Whethers,
14
15                                  Plaintiff-Appellant,
16
17       Stephanie Hayle, et al.,
18
19                                  Plaintiffs,
20
21                         v.                                                13-2991
22
23       Nassau Health Care Corporation, et al.,
24
25                         Defendants-Appellees.
26       ___________________________________________
27


                  *
               Judge Lewis A. Kaplan, of the United States District Court for the Southern District of
         New York, sitting by designation.
 1   FOR PLAINTIFF-APPELLANT:                              Doreen Whethers, pro se, Freeport, NY.
 2
 3   FOR DEFENDANTS-APPELLEES:                             Brian J. Clark, Nicholas Marco Reiter,
 4                                                         Venable LLP, New York, NY.
 5
 6          Appeal from a judgment of the United States District Court for the Eastern District of

 7   New York (Hurley, J.).

 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment is AFFIRMED.

10          Plaintiff-Appellant Doreen Whethers brought an action against her former employer

11   Nassau Health Care Corporation (“NHCC”), and several NHCC employees, alleging violations

12   of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.; 42 U.S.C. §§ 1981,

13   1983; the First and Fourteenth Amendments; and the New York State Human Rights Law

14   (“NYSHRL”), N.Y. Exec. Law §§ 296 et seq. Whethers alleged discrimination on the basis of

15   her race (African-American), as well as retaliation. The district court granted summary

16   judgment to the defendants, holding that Whethers had not stated a prima facie case of

17   discrimination or retaliation, and had not demonstrated a violation of her constitutional rights.

18   We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

19   and the issues on appeal.

20          We review orders granting summary judgment de novo and focus on whether the district

21   court properly concluded that there was no genuine issue as to any material fact and the moving

22   party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, LLP, 321

23   F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all inferences

24   in favor of the nonmovant; the inferences to be drawn from the underlying facts revealed in

25   materials such as affidavits, exhibits, interrogatory answers, and depositions must be viewed in

                                                      2
 1   the light most favorable to the nonmoving party. See Nationwide Life Ins. Co. v. Bankers

 2   Leasing Assoc., 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate “[w]here

 3   the record taken as a whole could not lead a rational trier of fact to find for the non-moving

 4   party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

 5          Upon such review, we conclude that the district court properly granted summary

 6   judgment to the defendants for the reasons stated in its thorough and well-reasoned

 7   memorandum and order.

 8          Accordingly, we AFFIRM the judgment of the district court.
 9
10                                                 FOR THE COURT:
11                                                 Catherine O’Hagan Wolfe, Clerk
12
13




                                                      3